State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 8, 2015                   519294
________________________________

In the Matter of ROBERT P. and
   Others, Neglected Children.

OTSEGO COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

SHERRI P.,
                    Appellant,
                    et al.,
                    Respondent.
________________________________


Calendar Date:   September 9, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


     Jehed Diamond, Delhi, for appellant.

      Steven Ratner, Otsego County Department of Social Services,
Cooperstown, for respondent.

      Rosemarie Richards, Gilbertsville, attorney for the
children.

                             __________


Lahtinen, J.

      Appeal from an order of the Family Court of Otsego County
(Burns, J.), entered May 7, 2014, which, in a proceeding pursuant
to Family Ct Act article 10, denied respondent Sherri P.'s motion
to dismiss the petition.

      Petitioner commenced a Family Ct Act article 10 proceeding
alleging, as is relevant herein, that respondent Sherri P.
                              -2-                 519294

(hereinafter respondent) neglected her four children (born in
1996, 2000, 2007 and 2013) based upon her misuse of prescription
drugs. On December 9, 2013, respondent stipulated to a finding
of neglect and consented to a dispositional order requiring her
to, among other things, cooperate with and accept services
referred by petitioner, specifically participation in a substance
abuse disorder treatment, and to stay in contact with the
children. In March 2014, petitioner filed a violation petition
alleging that respondent willfully violated the December 9, 2013
order by failing to complete a substance abuse evaluation or
participate in visitation with the children. Respondent moved to
dismiss the petition, asserting that no violation could have
occurred because no written order had been entered with respect
to the December 9, 2013 neglect proceeding. Family Court denied
the motion and this appeal ensued.

      We affirm. Although no written order memorializing the
conditions imposed on respondent was entered until after the
violation petition was filed, the transcript of the December 9,
2013 neglect proceeding reflects that respondent appeared with
counsel and stipulated to the imposition of those conditions in
open court. As such, those conditions are binding on respondent
regardless of whether they are reduced to a written order and
entered (see Matter of Dashaun G. [Diana B.], 117 AD3d 1526, 1527
[2014], lv dismissed 24 NY3d 951 [2014]; Matter of W. Children,
226 AD2d 385, 386-387 [1996], lv denied 88 NY2d 811 [1996];
Matter of Kim Shantae M., 221 AD2d 199, 199 [1995]).
Accordingly, under the circumstances here, respondent's motion to
dismiss was properly denied.

     Peters, P.J., Garry and Rose, JJ., concur.
                        -3-                  519294

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court